Per Curiam.

Suit by Rutherford against John A. Shirkey, upon a note made by him to one JY. Shirkey, and by JY. Shirkey indorsed to Rutherford.
Defense, that the note was given without consideration, and for the accommodation of JY. Shirkey. Trial by jury, and verdict for the plaintiff below. Motion for a new trial overruled, and judgment on the verdict.
The case is before us on the evidence.
The note is prima facie evidence that it was given upon a valuable consideration, and although there was evidence strongly tending to show that it was a mere accommodation note, without consideration moving from the payee to the maker, yet the jury having passed upon it, we are not disposed to disturb their verdict.
The judgment is affirmed with costs.